DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Rafalski which teaches of a handle assembly for rotating a pivot rod attached to a damper within ductwork (Col. 1, lines 50-52) comprising:
a. washer having a first through hole being adapted to be slidably inserted over the pivot rod (Fig. 2, cup washer 24);
b. a handle having a pivot end and a free end, wherein the handle is adapted for rotating the pivot rod (Fig. 2, control handle 22, rectangular hole 54 is able to slide over flattened threaded portion 48), wherein the handle is permanently attached to the washer;
c. a wingnut that is threadably engageable with the pivot rod.
Rafalski fails to teach wherein the handle is permanently attached to the washer; and 
Wherein the wingnut is permanently attached to the pivot end of the handle and the wingnut is in a fixed position relative to the handle in a direction defined by a pivot axis of the pivot rod.
There is art that teaches of the permanent attachment of washers and wingnuts to various objects however no known art teaches of permanently attaching these components to a handle and would require a non-obvious combination of references in order to achieve the invention as claimed in claim 1. 
Further claim 12 teaches of a handle, a washer and a wingnut and wherein two of the three part are permanently pre-assembled. The same reasoning for the allowability of claim 1 applies for independent claim 12. There is no known art that teaches the permanent attachment of either a wingnut or a washer to a handle assembly and any art that teaches the permanent attachment of a wingnut or washer to a different object would require a non-obvious combination to teach the invention as described from the limitations of claim 12.
As a result, claims 1-14 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762